Citation Nr: 1123018	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-37 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to October 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Waco, Texas VARO. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

In a January 2011 medical statement, Dr. S.B. noted that the Veteran was her patient in the internal medicine clinic, and he has a medical history significant for sleep apnea that was diagnosed in 2009 by sleep study, for which he uses a CPAP at home.  Dr. S.B. noted, "A review of [the Veteran's] medical records while he was on active duty show several clinic/sick call visits with sleep complaints dating back to 1995.  These sleep complaints included poor sleep quality and difficulty staying asleep as well as daytime somnolence.  All of these complaints may be related to his now known sleep apnea.  A sleep study done at this time may have led to an earlier diagnosis for him."

The STRs do include complaints of insomnia and sleep difficulties during active duty service.  It is unclear whether the Veteran's descriptions of his symptoms during service do indeed reflect that he had sleep apnea while on active duty; that is a medical question, and medical guidance is necessary.  

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the factors outlined above are met, an examination to determine likely etiology of the Veteran's sleep apnea is necessary.

Furthermore, records of any VA treatment the Veteran may have received for sleep apnea are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with the claims file copies of the complete clinical records (those not already associated with the claims file) of all VA evaluations and/or treatment the Veteran has received for sleep apnea.  

2.  The RO should also ask the Veteran to identify all providers of private evaluation(s) and/or treatment he has ever received for sleep apnea and releases for VA to secure copies of the complete clinical records of all such evaluations and/or treatment.

3.  The RO should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his diagnosed obstructive sleep apnea.  Based on examination of the Veteran and review of the entire record (to specifically include the service treatment records noting complaints of sleep difficulties during active duty service), the examiner should provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's diagnosis of obstructive sleep apnea?  Specifically, is it at least as likely as not (a 50% or better probability) that the sleep apnea arose during (was first manifested in, or is otherwise etiologically related to) his active duty service from October 1984 to October 2004?  The examiner should explain the rationale for all opinions, with citation to factual data/medical texts or treatises as appropriate.  In explaining the rationale for the opinion the examiner should comment on the lay statements by the Veteran in the service treatment records, i.e., whether his descriptions present a disability picture diagnostic of sleep apnea, and whether they may reasonably be found to support that sleep apnea was manifested during his active duty service.  The examiner should also discuss the known causes of sleep apnea, and the factors for such shown in the instant case (both during and outside of active duty service).  

4.  The RO should then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

